    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 1 of 12 PageID #:90




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 CITY OF CHICAGO, a municipal corporation,

                        Plaintiff,

                v.                                    Case No. 1:19-cv-04547

 JUSSIE SMOLLETT, an individual,

                        Defendant.


 DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S
               COMPLAINT UNDER FED. R. CIV. P. 12(b)(6)

       Defendant Jussie Smollett, by and through undersigned counsel, respectfully submits this

Reply in Support of his motion to dismiss Plaintiff City of Chicago’s Complaint for failure to state

a claim under Federal Rule of Civil Procedure 12(b)(6).

                                       INTRODUCTION

       The City of Chicago seeks to recoup investigative and other costs from Mr. Smollett despite

the fact that all criminal charges against him were dismissed in their entirety and he is presumed

innocent under the law. This unprecedented civil case was filed simply because former Chicago

Mayor Rahm Emanuel disagreed with the Cook County State’s Attorney’s decision to dismiss the

false police report charges against Mr. Smollett. See Aamer Madhani, Jussie Smollett investigation

cost $130,000 in OT. Rahm Emanuel says Chicago will make 'Empire' actor pay, USA TODAY

(Mar. 28, 2019), available at https://www.usatoday.com/story/news/nation/2019/03/28/jussie-

smollett-rahm-emanuel-bill-investigation-costs/3299899002/. Mr. Smollett has always maintained




                                                 1
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 2 of 12 PageID #:90




and continues to maintain his innocence.1 Yet the City’s claims and purported damages are a

vindictive effort to prosecute charges that the State’s Attorney pursued and then chose to drop.

       As an initial matter, the Opposition (ECF No. 21) asserts that only two allegedly false

statements caused the damages sought in the Complaint, namely that Mr. Smollett: (1) told the

Chicago Police Department (“CPD”) officers that he was the victim of a racist and homophobic

attack; and (2) misdescribed his attacker’s appearance. (See Opposition at 8 (citing Compl. ¶¶ 38,

45).) While the Complaint also alleges that Mr. Smollett falsely stated that the Osundairos could

not have been his attackers, the City does not allege any investigation or other response that

resulted from that statement. (See Compl. ¶¶ 53-54 (concluding factual allegations with this third

alleged false statement).) The City asserts that the aforementioned two statements foreseeably

caused 1,836 hours of CPD overtime hours plus untold hours of non-overtime police work. But

the filing of a police report, in and of itself, does not necessitate a sprawling investigation nor does

it, as a practical matter, usually result in an investigation as extensive as the one the CPD chose to

undertake in this case; rather, the filing of a police report enables the police and prosecutors to

decide whether and how to investigate. Accordingly, the connection between Mr. Smollett’s two

statements and the damages the City alleges is too attenuated. Moreover, the City fails to allege

Mr. Smollett’s false statements with sufficient particularity.

                                            ARGUMENT

       Similar to the Complaint, the City, in its Opposition, fails to identify any allegations that

would plausibly show that Mr. Smollett, as opposed to the officials at the CPD or the State’s




1
  Mr. Smollett understands the standard applied in reviewing a motion to dismiss is to presume the
allegations in the Complaint to be true. That being said, and to ensure nothing in this filing is
misconstrued, Mr. Smollett disputes any and all assertions that he made a false statement and was
not a victim of a crime.

                                                   2
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 3 of 12 PageID #:90




Attorney’s office, caused the City to incur the alleged costs. The Opposition merely reiterates the

Complaint’s conclusory allegations and circular logic that are fatal to the element of causation

necessary to state a claim in Count 1, under the City’s False Statements Ordinance (“FSO”) and in

Count 2, under the City’s Cost Recovery Ordinance (“CRO”). In addition, the Opposition betrays

the fact that the Complaint only vaguely identifies the circumstances of the alleged false

statements; accordingly, Count 1 fails to meet the particularity required under Federal Rule of

Civil Procedure 9(b). Finally, despite the Opposition’s efforts to parse distinctions between the

recovery available under the FSO and the CRO, Count 2 plainly seeks recovery duplicative of

Count 1. For all of these reasons, the Court should grant Mr. Smollett’s motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6).

       I.      The Complaint Fails to Adequately Plead that the Alleged False Statements
               by Mr. Smollett, Rather than Separate Decisions by the CPD or State’s
               Attorney’s Office, Caused the Alleged Damages.

       The Court is not bound to accept as true “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 555). It is insufficient for a plaintiff to simply allege that it sustained

damages as a consequence of alleged false reports. See White v. Keely, 814 F.3d 883, 888 (7th Cir.

2016) (affirming dismissal under Rule 12(b)(6) and reasoning that: “The complaint does allege

that [plaintiffs] have sustained damages as a consequence of false reports, but that is a legal

conclusion about proximate cause, and thus insufficient to state a claim.”). Here, the Complaint

and Opposition only allege bare legal conclusions of proximate causation for Counts 1 and 2,

which are insufficient to state a claim.




                                                   3
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 4 of 12 PageID #:90




           A. For Count 1, Apart from Ipse Dixit, the Complaint Does Not Adequately
              Plead that Mr. Smollett’s Statements to the CPD Proximately Caused the
              City’s Costs.

       In its Opposition, the City contends that Mr. Smollett proximately caused the City to incur

1,836 of CPD overtime hours plus untold hours of non-overtime police work because Mr. Smollett

allegedly made two false statements in his initial report to the police. For Count 1, under the FSO,

“a defendant is answerable for ‘the natural, ordinary and reasonable consequences of his conduct,’

though not for anything beyond that.” U.S. ex rel. Kennedy v. Aventis Pharmaceuticals, Inc., 610

F. Supp. 2d 938, 943-44 (N.D. Ill. 2009) (citing Allison Engine Co. v. United States ex rel. Sanders,

553 U.S. 662 (2008)). Proximate cause is not established where actions occur that are “not

foreseeable in the normal course of events, or independent of or far removed from defendant’s

conduct.” Stagl v. Delta Airlines, Inc., 52 F.3d 463, 473 (2d Cir. 1995).

       As noted above, the Complaint does not suggest or allege that the CPD investigation was

an ordinary and reasonable consequence of Mr. Smollett’s allegedly false statements. The

Opposition attempts to remedy this omission by asserting that “the entire purpose of reporting a

crime is to enable the police to investigate.” (Opp. at 4 (emphasis added).) But this supposition

betrays the reality of the situation—a police report alone does not cause a CPD investigation nor

does it cause the City to incur other costs.

       Mason v. Medline Indus., Inc., 731 F. Supp. 2d 730 (N.D. Ill. 2010), a case cited by the

City, fails to support the City’s assertions. In that case, the Court found that it was a “natural,

ordinary and reasonable” consequence of the defendant’s payment of bribes to healthcare

providers that those providers would file false claims with the government seeking reimbursement

because the defendant was “alleged to have been well aware that healthcare providers receiving

its bribes and kickbacks” would do exactly that and “file claims for reimbursement with the federal

government.” Mason, 731 F. Supp. 2d at 740. By contrast, in the present case, as the Motion noted,


                                                 4
       Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 5 of 12 PageID #:90




the City has failed to allege that Mr. Smollet was similarly “well aware” that his statements to

police would result in 1,836 hours of police overtime, or any other reasons why he should have

known this would have been the case.

          For the overtime costs, the City misunderstands the significance of the authority cited in

Mr. Smollett’s Memorandum in support of his motion to dismiss. People v. Derengoski, 247 Ill.

App. 3d 751, 617 N.E.2d 882 (Ill. App. Ct. 1993), supports the proposition that a police

department’s overtime expenditures are extraordinary, and thus not foreseeable in the normal

course of events. See 617 N.E.2d at 885. Similarly, Anderson v. United States, 201 Ct. Cl. 660

(1973), overruled on other grounds by Doe v. United States, 372 F.3d 1347 (Fed. Cir. 2004),

supports the proposition that overtime hours are not a foreseeable occurrence. 201 Ct. Cl. at 665

(recognizing that “overtime may be ‘regular’ and ‘regularly scheduled’, though it is irregular and

unforeseeable in its actual occurrence.”).

          The CPD overtime alleged here is particularly unforeseeable. Indeed, nothing from alleged

false statements that preceded the investigation allows for a reasonable inference to be drawn that

CPD overtime was a foreseeable, ordinary consequence of Mr. Smollett’s statements. Nor does

the Complaint allege other facts to draw the conclusion that CPD overtime was foreseeable. The

City simply concludes that “[g]iven these facts . . . it is reasonably foreseeable that police would

investigate thoroughly and would incur overtime costs.” (Opp. at 5.) This cursory assertion of

proximate causation is a legal conclusion that is insufficient to state a claim. See White, 814 F.3d

at 888.

          Accordingly, the City’s claim in Count 1 under the FSO fails to adequately plead causation

and so the Complaint should be dismissed under Rule 12(b)(6).2



2
    Because Count 2 hinges on Count 1, the deficiency in Count 1 forecloses Count 2 as well.

                                                  5
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 6 of 12 PageID #:90




             B. In Count 2 the City Fails to Plausibly Plead that the Costs the City Incurred
                Were Necessary Services Reasonably Related to CPD’s Investigation.

       With regard to Count 2, under the CRO, the City fails to plausibly plead that Mr. Smollett’s

statements directly caused the costs that the City incurred and that such costs were necessary

services reasonably related to the CPD’s investigation. The City must show a causal link between

Mr. Smollett’s statements and the costs the City incurred to sufficiently plead causation under the

CRO. See City of Chicago v. Purdue Pharma L.P., 211 F. Supp. 3d 1058, 1083 (N.D. Ill. 2016)

(granting motion to dismiss the City’s CRO claim without prejudice for failure to adequately allege

causation). Yet the City’s Complaint only presents threadbare, conclusory allegations regarding

causation.

       The Opposition only highlights that deficiency in its attempt to rehabilitate the City’s

position. The Complaint alleges that “[b]ecause of Defendant’s false statements, the City expended

significant resources . . . solely due to Defendant’s false statements.” (Compl. ¶ 58.) The City

attempts to recast this in the Opposition, arguing that Mr. Smollett’s allegedly false statements

“directly and inevitably caused the City to incur significant expenses[.]” (Opp. at 7 (citing Compl.

¶¶ 58-62).) But the Complaint does not plead that Mr. Smollett’s statements “directly and

inevitably” caused the City to incur expenses, nor could it, since investigations are a discretionary

function of police departments. See, e.g., Kafafian v. Young, 477 F. App’x 762, 763-64 (2d Cir.

2012) (affirming qualified immunity to police officer because investigation into a complaint is a

matter of police discretion). Therefore, the City cannot plausibly claim that the CPD’s extensive

investigation directly or inevitably resulted from Mr. Smollett’s statements.

       Nonetheless, the City continues on that flawed premise to argue that it “sufficiently alleges

that its services (investigating the [purported] fake crime) and costs (overtime and other costs)

were the natural and obvious consequence” of Mr. Smollett’s statements to the CPD. (Opp. at 7.)



                                                 6
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 7 of 12 PageID #:90




This argument fails too because the City did not plead that the investigation and its resulting costs,

including police overtime, were the natural or obvious consequences of Mr. Smollett’s statements.

It simply asserts that it expended significant resources because of Mr. Smollett’s statements

(Compl. ¶ 61), which is a legal conclusion on proximate causation that is insufficient to state a

claim. See White, 814 F.3d at 888.

       Accordingly, the Court should dismiss Count 2 under Rule 12(b)(6) for failing to

adequately plead causation.

       II.     The City’s Opposition Shows that the Complaint Fails to Meet the
               Particularity Required Under Fed. R. Civ. P. 9(b).

       Reading the Complaint and the Opposition together, it is unclear where and to whom the

alleged false statements were made, which is fatal to a fraud claim under Rule 9(b). See Connick

v. Suzuki Motor Co., Ltd., 174 Ill. 2d 482, 496–97, 675 N.E.2d 584, 591 (Ill. 1996) (“A successful

common law fraud complaint must allege, with specificity and particularity . . . what

misrepresentations were made, when they were made, who made the misrepresentations and to

whom they were made.”). The Opposition illustrates that the Complaint lacks the particularized

information about the City’s claim required to enable Mr. Smollett to understand it and effectively

prepare a responsive pleading and an overall defense. See 5A Wright & Miller, FED. PRAC. &

PROC. CIV. § 1296 (4th ed.); see also Lachmund v. ADM Inv'r Servs., Inc., 191 F.3d 777, 782-83

(7th Cir. 1999) (Rule 9(b) ensures that a party accused of fraud is given notice of the specific

activity so that the accused party may file an effective responsive pleading). This ambiguity in the

City’s fraud allegations renders it impossible to ascertain how many false statements it contends

Mr. Smollett has made, which prevents Mr. Smollett from understanding and effectively

responding and preparing a defense.




                                                  7
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 8 of 12 PageID #:90




       The Opposition underscores the problematic lack of particularized information in the

Complaint. First, as to where the statements occurred, the City states that “Defendant made some

of the misrepresentations at Defendant’s apartment.” (Opp. at 8 (emphasis added).) It does not

identify which statements were made at the apartment or where any other statements were made.

Second, the City now asserts that “Defendant told the responding officers and subsequent

investigating officers that he was the victim of a racist and homophobic attack.” (Opp. at 2 (citing

Compl. ¶¶ 37, 38, 43).) Notwithstanding the citations, the Complaint makes no distinction between

“responding officers” and “investigating officers”—rather, it simply states that “Defendant told

CPD officers” he was the victim of an attack. (Compl. ¶ 38.) The Opposition thus suggests a

different story than the Complaint. The Complaint alleges that Mr. Smollett made one false

statement to CPD officers that he was the victim of an attack. The Opposition suggests that the

Complaint actually alleges at least two such false statements, first to responding officers and then

to subsequent investigating officers. Which is it?

       The City cites two additional cases Swervo Entm’t Group, LLC v. Mensch, No. 16-CV-

4692, 2017 WL 1355880 (N.D. Ill. Apr. 13, 2017), and Ray v. Citigroup Glob. Markets, Inc., No.

03 C 3157, 2003 WL 22757761 (N.D. Ill. Nov. 20, 2003), for the proposition that it has sufficiently

identified the individuals to whom the allegedly false statements were made for the purposes of

Rule 9(b) by stating that they were made to “CPD Officers.” (Opp. at 8-9.) In both of those cases,

however, the complaints specifically identified a small group of individuals to whom the

statements were made. For instance, in Swervo, the complaint specifically identified the statements

at issue as having been made to the plaintiff, “a small limited liability company with only a single

member,” meaning that “the universe of specific individuals to whom the representations were

likely made is relatively limited, and the complaint thus gives Defendants adequate notice under




                                                 8
        Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 9 of 12 PageID #:90




Rule 9(b) of the nature of the claim against them.” Swervo Entm't Grp., LLC, 2017 WL 1355880,

at *4. Similarly, in Ray, it was “readily apparent from the complaint” that all of the allegedly false

statements were made to one of six people identified in the complaint, the three plaintiffs and their

respective agents, which the court found to be sufficient because “Rule 9(b) does not require

surgical precision.” Ray, 2003 WL 22757761 at *2. By contrast, in this case, for two of the three

allegedly false statements, the Complaint merely states that they were made to “CPD Officers,”

which, far from a “relatively limited” universe of individuals, could include anyone in an

approximately 10,000-person urban police department. (Mem. at 12.) And for the third allegedly

false statement, the Complaint fails to provide any indication whatsoever of whom it was made to.

(Id.)

          Unlike the case law relied upon in the Opposition, to whom the alleged false statements

were made is also necessary here because the City seeks a civil penalty for each allegedly false

statement made to the City. (Compl. at Count 1 prayer for relief.) The City fails to plead the alleged

false statements with particularity because it ambiguously identifies to whom Mr. Smollett made

the alleged false statements. As discussed above, the Complaint articulates three allegedly false

statements, yet the City goes on to repeatedly allege that “Defendant knowingly made numerous

false statements” to the CPD. (See id. ¶¶ 58-59 (emphasis added).) The City also asserts that Mr.

Smollett reported “fabricated details about that heinous attack to police several times.” (Opp. at 5

(emphasis added).) Either the City considers three statements to be “numerous” or the Complaint

fails to adequately plead all the statements at issue. The Opposition’s distinction between

responding officers and investigating officers and its references to numerous statements and

several reports show that the Complaint fails to adequately plead the instances of the alleged false

statements with particularity.




                                                  9
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 10 of 12 PageID #:90




        Rule 9(b) protects Mr. Smollett from the need to divine the particular alleged fraudulent

statements or to draw them out from the City in motion practice. Therefore, the Complaint should

also be dismissed because Count 1 under the FSO fails to plead fraud with the requisite

particularity.

        III.     Count 2 Should Also Be Dismissed Because It Seeks Impermissible Double
                 Recovery for the Relief Sought in Count 1.

        Count 2, under the CRO, is predicated on the success of Count 1, under the FSO, and seeks

to recover costs included in the relief sought under the FSO. The CRO claim thus seeks double

recovery of compensatory costs, which violates Illinois public policy. See Fed. Ins. Co. v. Binney

& Smith, Inc., 393 Ill. App. 3d 277, 296, 913 N.E.2d 43, 59 (Ill. App. Ct. 2009).

        The City argues that it is premature at the pleading stage to determine whether Count 2

seeks an impermissible double recovery, citing MPM Silicones, LLC v. Union Carbide Corp., 931

F. Supp. 2d 387, 406 (N.D.N.Y. 2013). In that case, the court concluded that it was premature to

dismiss state-law claims under Rule 12(b)(6) because there was only a possibility that the state-

law claims would recover the same costs as the claims brought under CERCLA. 931 F. Supp. 2d

at 406. The court’s reasoning, however, was that it would be appropriate to dismiss the state-law

claims when it became evident that there would be double recovery. Id.

        Here, unlike in MPM Silicones, there is no question that Count 2 seeks to recover the same

costs as Count 1. Both claims seek to recover the City’s costs incurred in the CPD investigation.

Count 1 seeks “trebled damages in an amount to be proven at trial (which includes, but not limited

to, overtime compensation paid by the City) incurred by the City because of Defendant’s false

statements.” (Compl. at Count 1 prayer for relief.) Count 2 seeks an Order for “Defendant to pay

the City’s response costs in an amount to be proven at trial.” (Id. at Count 2 prayer for relief.)

Despite the differences in verbiage, both Counts seek to recover the costs the City allegedly



                                                10
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 11 of 12 PageID #:90




incurred in responding to Mr. Smollett’s allegedly false statements. The City’s Counts are not

plead in the alternative; rather, the City must prevail on Count 1 in order to prevail on Count 2.

Consequently, it is evident now that the costs sought under Count 2 are duplicative of the costs

sought in Count 1. Because it is presently clear that Count 2 seeks double recovery, Count 2 should

be dismissed.

                                         CONCLUSION

        WHEREFORE, for all the foregoing reasons, Defendant Jussie Smollett respectfully

requests that the Court enter an order granting this motion and dismissing Plaintiff City of

Chicago’s Complaint in its entirety, with prejudice, and enter any other relief that the Court deems

fair and just.

                                              Respectfully submitted,

 Date: September 3, 2019                       /s/ William J. Quinlan
                                               William J. Quinlan
                                               David E. Hutchinson
                                               THE QUINLAN LAW FIRM, LLC
                                               233 South Wacker Drive, 61st Floor
                                               Chicago, Illinois 60606
                                               (312) 883-5500
                                               wjq@quinlanfirm.com
                                               dhutchinson@quinlanfirm.com
                                               Attorneys for Defendant Jussie Smollett




                                                11
    Case: 1:19-cv-04547 Document #: 23 Filed: 09/03/19 Page 12 of 12 PageID #:90




                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically transmitted the foregoing document to the Clerk’s Office using
the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the CM/ECF
registrants in this case.

                                                         /s/ Nicole Griesbach




                                                 12
